DETAILED ACTION

The Amendment filed by Applicant on 04/23/2021 is entered.

Claims 1, 24, 26 and 30 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 04/23/2021 have been fully considered and they are found persuasive.

The objection of claim 1 because of the following informalities is withdrawn.

The rejection of claims 1-30 under 35 U.S.C. 103 as being unpatentable over CN 10-3265655 A (hereinafter “’655”) in view of WO 2010/139070 A1 (hereinafter “’070”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 2-23, 25 and 27-29 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is ‘655 & ‘070. Cl. ‘655 discloses a water based barrier polymer for coating paper comprising 40-45 wt. % 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including ‘655 & ‘070 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh